 

Exhibit 10.2

 

seal.jpg [seal.jpg]

U.S. Small Business Administration

 

NOTE

 

(SECURED DISASTER LOANS)

 

Date: 06.02.2020

 

Loan Amount: $150,000.00

 

Annual Interest Rate: 3.75%

 

 

SBA Loan # 6955477801     Application #3601358876

 

 

1.

PROMISE TO PAY: In return for a loan, Borrower promises to pay to the order of
SBA the amount of one hundred and fifty thousand and 00/100 Dollars
($150,000.00), interest on the unpaid principal balance, and all other amounts
required by this Note.

        2. DEFINITIONS: A) “Collateral” means any property taken as security for
payment of this Note or any guarantee of this Note. B) “Guarantor” means each
person or entity that signs a guarantee of payment of this Note. C) “Loan
Documents” means the documents related to this loan signed by Borrower, any
Guarantor, or anyone who pledges collateral.         3. PAYMENT TERMS: Borrower
must make all payments at the place SBA designates. Borrower may prepay this
Note in part or in full at any time, without notice or penalty. Borrower must
pay principal and interest payments of $731.00 every month beginning Twelve (12)
months from the date of the Note. SBA will apply each installment payment first
to pay interest accrued to the day SBA receives the payment and will then apply
any remaining balance to reduce principal. All remaining principal and accrued
interest is due and payable Thirty (30) years from the date of the Note.        
4. DEFAULT: Borrower is in default under this Note if Borrower does not make a
payment when due under this Note, or if Borrower: A) Fails to comply with any
provision of this Note, the Loan Authorization and Agreement, or other Loan
Documents; B) Defaults on any other SBA loan; C) Sells or otherwise transfers,
or does not preserve or account to SBA’s satisfaction for, any of the Collateral
or its proceeds; D) Does not disclose, or anyone acting on their behalf does not
disclose, any material fact to SBA; E) Makes, or anyone acting on their behalf
makes, a materially false or misleading representation to SBA; F) Defaults on
any loan or agreement with another creditor, if SBA believes the default may
materially affect Borrower’s ability to pay this Note; G) Fails to pay any taxes
when due; H) Becomes the subject of a proceeding under any bankruptcy or
insolvency law; I) Has a receiver or liquidator appointed for any part of their
business or property; J) Makes an assignment for the benefit of creditors; K)
Has any adverse change in financial condition or business operation that SBA
believes may materially affect Borrower’s ability to pay this Note; L) Dies; M)
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without SBA’s prior written consent; or, N) Becomes the subject of a
civil or criminal action that SBA believes may materially affect Borrower’s
ability to pay this Note.         5. SBA’S RIGHTS IF THERE IS A DEFAULT: Without
notice or demand and without giving up any of its rights, SBA may: A) Require
immediate payment of all amounts owing under this Note; B) Have recourse to
collect all amounts owing from any Borrower or Guarantor (if any); C) File suit
and obtain judgment; D) Take possession of any Collateral; or E) Sell, lease, or
otherwise dispose of, any Collateral at public or private sale, with or without
advertisement.         6. SBA’S GENERAL POWERS: Without notice and without
Borrower’s consent, SBA may: A) Bid on or buy the Collateral at its sale or the
sale of another lienholder, at any price it chooses; B) Collect amounts due
under this Note, enforce the terms of this Note or any other Loan Document, and
preserve or dispose of the Collateral. Among other things, the expenses may
include payments for property taxes, prior liens, insurance, appraisals,
environmental remediation costs, and reasonable attorney’s fees and costs. If
SBA incurs such expenses, it may demand immediate reimbursement from Borrower or
add the expenses to the principal balance; C) Release anyone obligated to pay
this Note; D) Compromise, release, renew, extend or substitute any of the
Collateral; and E) Take any action necessary to protect the Collateral or
collect amounts owing on this Note.

 

Page 2 of 3

 

SBA FORM 147 B (5-00)

 

 

--------------------------------------------------------------------------------

 

 

SBA Loan # 6955477801    Application #3601358876

 

 

  7. FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.         8. GENERAL PROVISIONS: A) All individuals and entities
signing this Note are jointly and severally liable. B) Borrower waives all
suretyship defenses. C) Borrower must sign all documents required at any time to
comply with the Loan Documents and to enable SBA to acquire, perfect, or
maintain SBA’s liens on Collateral. D) SBA may exercise any of its rights
separately or together, as many times and in any order it chooses. SBA may delay
or forgo enforcing any of its rights without giving up any of them. E) Borrower
may not use an oral statement of SBA to contradict or alter the written terms of
this Note. F) If any part of this Note is unenforceable, all other parts remain
in effect. G) To the extent allowed by law, Borrower waives all demands and
notices in connection with this Note, including presentment, demand, protest,
and notice of dishonor. Borrower also waives any defenses based upon any claim
that SBA did not obtain any guarantee; did not obtain, perfect, or maintain a
lien upon Collateral; impaired Collateral; or did not obtain the fair market
value of Collateral at a sale. H) SBA may sell or otherwise transfer this Note.
        9. MISUSE OF LOAN FUNDS: Anyone who wrongfully misapplies any proceeds
of the loan will be civilly liable to SBA for one and one- half times the
proceeds disbursed, in addition to other remedies allowed by law.         10.
BORROWER’S NAME(S) AND SIGNATURE(S): By signing below, each individual or entity
acknowledges and accepts personal obligation and full liability under the Note
as Borrower.

 

 

GreenBox POS

 

/s/ Ben Errez                               

BEN ERREZ, Owner/Officer

 

 

 

 

Page 3 of 3

 

SBA FORM 147 B (5-00)

 

 